Name: Council Regulation (EEC) No 1025/91 of 22 April 1991 extending for the second time the 1990/91 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 4 . 91 Official Journal of the European Communities No L 106/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1025/91 of 22 April 1991 extending for the second time the 1990/91 marketing year in the milk and beef and veal sectors coming marketing year, which will involve delay in the fixing of those prices ; whereas the 1990/91 marketing year must therefore be extended in the milk and beef and veal sectors until 26 May 1991 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 750/91 (5) extends the 1990/91 marketing year in the milk and beef and veal sectors to 28 April 1991 ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forth ¬ HAS ADOPTED THIS REGULATION : Article 1 1 . The 1990/91 . milk year shall end on 26 May 1991 and the 1991 /92 milk year shall begin on 27 May 1991 . 2 . The 1990/91 marketing year for beef and veal shall end on 26 May 1991 and the 1991 /92 marketing year shall begin on 27 May 1991 . Article 2 This Regulation shall enter into force on 28 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1991 . For the Council The President R. STEICHEN (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27 . 12. 1990, p . 5 . (') OJ No L 148, 28 . 6 . 1968, p . 24 . (4) OJ No L 353, 17 . 12. 1990, p . 23 . H OJ No L 81 , 28 . 3 . 1991 , p . 1 .